Citation Nr: 0611588	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  01-08 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-operative 
scar, residuals of a removed right testicle, to include 
entitlement to special monthly compensation based on loss of 
use of a creative organ, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from May 1943 to April 
1946.

This matter was previously before the Board of Veterans' 
Appeals (Board) from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was previously remanded by the Board to 
the RO and is returned to the Board for further appellate 
consideration.

As noted in the August 2003 Board remand, the appellant has 
raised issues of entitlement to service connection for 
depression and high blood pressure as well as entitlement to 
an earlier effective date for a 10 percent evaluation for the 
post-orchiectomy residual scar.  These issues are referred to 
the RO for any appropriate action.

The issue of entitlement to an increased rating for post-
operative scar, residuals of a removed right testicle is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran has anatomical loss of the right testicle.




CONCLUSION OF LAW

The criteria for compensation based on loss of use of a 
creative organ, in this case the right testicle, have been 
met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.350 (a)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because this 
is a full grant of special monthly compensation based on loss 
of use of a creative organ, any failure to fully advise the 
veteran of the requirements of VCAA is harmless error.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Creative organs (i) Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
(ii) When loss or loss of use of a creative organ resulted 
from wounds or other trauma sustained in service, or resulted 
from operations in service for the relief of other 
conditions, the creative organ becoming incidentally 
involved, the benefit may be granted.  38 U.S.C.A. § 1114, 
38 C.F.R. § 3.350 (2005)

The veteran underwent removal of the right testicle in 
service.  A review of the file reveals that prior to service, 
in a two-stage process in 1942 and 1943, he underwent a Torek 
operation for an undescended right testicle.  In January 
1945, following trauma, he underwent removal of the right 
testicle.  A 1961 memorandum from the VA Director of 
Compensation and Pension Service concluded that there was no 
basis to award the veteran special monthly compensation based 
on loss of use of a creative organ, inasmuch as he had a pre-
service loss of use of the right testicle prior to removal of 
the right testicle in service.  

A March 1989 opinion of VA General Counsel addressed 
preservice elective sterilization with the later anatomical 
removal of a creative organ in service, stating, "We 
conclude that Congress intentionally provided two bases for 
special monthly compensation with regard to creative organs: 
either anatomical loss or loss of use.  The fact that loss of 
use is not service-connected does not bar compensation for 
anatomical loss.  VAOPGCPREC 5-89 .  

Thus, the fact that the veteran had a right testicle 
disability prior to service, does not bar him from special 
monthly compensation in view of the fact that during service, 
in January 1945, following trauma, the right testicle was 
surgically, anatomically removed.  He is entitled to special 
monthly compensation, which the Board construes to be part of 
his request for an increased rating, based on loss of use of 
a creative organ.  The RO is instructed to calculate the 
effective date for this award based on the General Counsel 
decision cited above. 


ORDER

Entitlement to special monthly compensation based on loss of 
use of a creative organ is granted, subject to the criteria 
governing the award of monetary benefits.


REMAND

On remand in August 2003, the Board requested that the 
veteran be evaluated under the revised rating criteria for 
skin disorders.  On VA examination in October 2005, it was 
noted that the veteran had several post-surgical scars 
measuring 4 cm each.  The number of scars and the exact 
dimensions of the scars and the area involved was not 
specified.  This must be accomplished.

In the present case, the veteran has had multiple problems 
affecting his reproductive organs, including prostate cancer, 
and has had three spermatocord shortenings on the right.  
During the October 2005 VA medical examination, the left 
testicle was described as slightly atrophied.  In the note 
found under 38 C.F.R. § 4.115b, Diagnostic Code 7524, "in 
cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss."  It should be determined whether 
the left testis is functioning.

Further, it has been asserted that the pain, difficulty with 
ambulation, and the need for medication have caused a severe 
restriction on the veteran's activities of daily living, 
including employment.  There are private medical records 
which indicate that he is severely restricted due to this 
pain.  (See, e.g., February 2003 private cardiac evaluation 
report; April 2002 letter from Raul E. Carballosa, M.D.; July 
1999 letter from Keith A. Williams, M.D.)  The appellant 
should be asked to submit any additional evidence, including 
employment records, in support of his assertion that this 
disability has impacted his employment.  The RO should then 
determine if referral to the Director, Compensation and 
Pension Service, is warranted for extraschedular 
consideration.  If so, such referral is to be made.

Also, it is noted that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of an 
increased rating claim.  Because this case is being remanded 
for other matters, the RO now has the opportunity to correct 
any defects in VCAA notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should ensure that any 
outstanding VA medical records are 
associated with the claims file.  The RO 
should also provide the veteran with the 
opportunity to submit any outstanding 
private medical records, or to provide 
him with the necessary assistance to 
obtain such records. 

3.  The RO should request that the 
appellant submit any records, 
particularly employment records, which 
document the impact of his disability on 
his employment.  

4.  After all pertinent evidence have 
been gathered and associated with the 
claims file, the veteran should be 
scheduled for a VA genitourinary 
examination to address the severity of 
the post-operative scar, residuals of a 
removed right testicle, and functioning 
of the left testicle.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
this disability, to include symptoms 
during a flare-up.  It should be 
specifically determined whether the left 
testicle is functioning.  Furthermore, 
all scars related to the right testicular 
removal are to be described in full.  The 
examiner is specifically asked to comment 
on the impact of this disability on the 
veteran's employment.  A clear 
explanation for each finding and opinion 
expressed must be provided in the 
examination report.  

5.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations (including the revised rating 
criteria for evaluating skin disorders), 
and the reasons for the decision.  The RO 
is specifically asked to determine 
whether referral to the Director, 
Compensation and Pension Service, for 
extraschedular consideration is warranted 
and if so, such referral is to be made.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


